 STANLEY MANUFACTURING COMPANY169project during this same period 2 Such out-of-State purchases ofAmoskeag and Costigan combined constitute sufficient direct and in-direct inflow to meet theSiemonsnonretail standard and, in accordwith established Board precedent, to warrant the assertion of juris-diction over Costigan, the primary employer, and the secondary em-ployers, including Amoskeag, affected by the Petitioner's activity,whether or not such activity is in fact violative of Section 8(b) (4)of the Act.'Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that, onthe allegations submitted and the assumptions made herein, the com-merce operations of the primary employer, Costigan, and those of thesecondary employers, including Amoskeag, at the Mount St. MarysSeminary High School project in Nashua, New Hampshire, the loca-tion affected by the Petitioner's secondary conduct, are such that theBoard would assert jurisdiction with respect to labor disputes cog-nizable under Section 8 or 10 of the Act.zFurther, we note that the Petitioner's picketing also affected that part of the $17,337direct and indirect out-of-State purchases of materials made by Amoskeag for use in con-nection with the school project during the period between January 1 to February 29, 1964.For purposes of this decision we have assumed that $7,395.27 or more of Amoskeag'sdirect and indirect out-of-State purchases of materials were made in connection with theschool project and were affected by the Petitioner's picketing of that project.8See cases cited in footnote1, supra.StanleyManufacturing CompanyandUpholsterers'Interna-tional Union of North America,AFL-CIO.Cases Nos. 16-CA-1867, 16-CA-1933, and 16-RC-3408.May 28, 1964DECISION AND ORDEROn March 27, 1964, Trial Examiner Thomas N. Kessel issued. hisDecision in the above-entitled proceeding, finding that Respondent hadengaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action,as setforth in the attached Decision.Thereafter,the General Counsel filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with' these cases to a' three-member panel [Chairman McCulloch and Members Fanning andJenkins]..The Board has reviewed the rulings made by' the Trial Examinerat the hearing and finds that no prejudicial error was committed.147 NLRB No. 22. 170DECISIONS' OF 'NATIONAL LABOR-RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the De-'cision, the exceptions, and the entire record in this case, and herebyadopts the findings, conclusions, and the recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its offi-cers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn May 17, 1963, Upholsterers'InternationalUnion of North America,AFL-CIO,herein called the Union,filed a petition in Case No. 16-RC-3408 seek-ing certification as the exclusive bargaining representative of a unit of employeesemployed by Stanley Manufacturing Company, herein called the Respondent. Pur-suant to a consent agreement a representation election was held,on June 5, 1963,in which a majority of the employees voting therein rejected the Unionas -theirrepresentative.On June 10, 1963, the Union filed with,the Regional Director forthe Sixteenth Region timely objections to conduct affecting the results of theelection.Objected to was the discharge before the election of two employees,Raymond C.Hodges and Jack N. Flowers, assertedly because of their union ac-tivitiesand various other acts attributed to Clarence Wenzel, the, -Respondent'splant manager,which it was claimed,restrained and coerced employees in the ex-ercise of 'a free choice in the election.On June 12,1963, the Respondent filed withthe Regional Director an answer to the objections denying that the aforementionedemployees were discharged for union activities and claiming they had been laidoff for economic and other justifiable reasons.The misconduct attributed to PlantManager Wenzel was denied.On June 6, 1963, the Union filed a charge in Case No.16-CA-1867 against theRespondent claiming, in effect, that the conduct set forth in the objections to theelection was violative of the Act.Based on this charge the Regional'Director issueda complaint dated July 19,1963, against the Respondent alleging violations ofSection 8 (a) (3) and(1) of the Act.The Respondent's answer denied these allega-tions.Thereafter,on August 12, 1963,theRegional Director issued an Orderconsolidating cases and notice of hearing in Cases Nos. 16-CA-1867 and 16-CA-3408.The hearing in the latter case was to resolve the questions-of fact brought inissue by the Respondent's denial of the Union's objection to conduct affecting theJune 5, 1963, election.On September 11, 1963,the Respondent executed with the Union and the RegionalDirector a stipulation that the election held in Case No.16-RC-3408 be set asideand that a new election be held.On the same date the Regional Director issued aSupplemental Order severing Cases16-CA-1867 and 16-RC-3408 indicating asreason therefor the entry of a settlement agreement providing for the withdrawalof the complaint in CaseNo. 16-CA-1867 and the entry of the foregoing stipula-tion for a new election.The settlement agreement,dated September 11, 1963, pro-vided for payment of backpay to employees Hodges and Flowers and the postingof a notice that reinstatement had been offered to them on a "make whole basis"and also-declared that the Respondent would refrain -from commission of thevarious acts of coercive conduct attributed to it in the complaint in Case No.16-CA-1867.The agreement further stipulated that it shall not be construed asan adimssion by the Respondent that it had committed any unfair labor practice.On September 11, 1963, following the execution of the settlement agreement andthe stipulation for a new election and the issuance of the Regional Director'sOrderfor the withdrawal of the complaint and directing a new election,the Respondentlaid off employee Jessie M.Burgess.On September 16, 1963;the Union filed acharge in Case No. 16-CA-1933 claiming that the termination of this employee'semployment was violative of the Act.On October 29, 1963,the Regional Directornotified the Respondent that his investigation of the Union's charge disclosed merit STANLEY MANUFACTURING COMPANY171and that the .Respondent's action was violative of the terms of its settlement agreement.On October .30, 1963,,,xhe Regional,Director' issued `^a consolidatcd com-plaint-and notice`^of hearing in Cases Nos. "16-CA-1867, 16-CA-1933, and16-RC-3408. In the same document the Regional Director 'vacated his Supple-mental Order severing Cases Nos. 16-CA-1867 and 16-RC-3408, his order settingaside the election in Case No. 16-RC-3408, and his direction of a second election inthat case.The Regional Director further' ordered that following a hearing in theseconsolidated proceedings and decisions therein by the Trial Examiner conductingthe hearing and deciding the cases, that Case No. 16-RC-3408 be severed and re-manded to the Regional Director for further action in accordance with Section102.62(a) of the , Board's Rules and Regulations.The Respondents answer tothe foregoing complaint denied the allegations of statutory violation therein.Copiesof the complaint, the charges, and a notice of hearing were duly served` upon theparties.Pursuant to said notice, a hearing was held before'Trial Examiner ThomasN. Kessel at Fort Worth, Texas, on December 2, 1963.All parties were representedat the hearing by counsel or other representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence was afforded allparties.After the close of the hearing the General Counsel and the Respondentfiled briefs which have been duly considered.The General Counsel further movedfor correction of- the record in two particulars where typographical errors weremade.This motion is granted and'the corrections have been made in the transcript.On the entire record in the case, and from my observation of_ the witnesses, Imake the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint alleges and the answeradmitsthat the Respondent is a Texascorporation having its principal office and place of business in Fort Worth, Texas,where it is engaged in the manufacture, sale, and distribution of upholstered officefurniture and related products; that in the year precedingissuanceof the complaintthe Respondent manufactured,sold, andshipped fromitsplant finished productsvalued in excess of $50,000 to points outside the State of Texas. I find from theforegoing facts that the Respondent is engaged in interstate commerce withinthe meaning of the Act and -that the purposes of the Act will be effectuated by theBoard's assertionof jurisdictionin this case over its operations.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership they Respondent'semployees.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionSupporting- the allegations of Section 8(a)(1) misconduct the General Counselpresented the following testimony:Employee Jessie M. Burgess testified that on April 23, 1963, during the Union'sorganizational campaign, she was approached at work by Plant Manager Wenzeland told "it was time" they "had a talk." Burgess' husband was -the president ofthe Union's branch at another plant.She had been actively campaigning for theUnion, attending its meetings and soliciting employee signatures on authorizationcards.Just before Wenzel approached her, she had returned to the plant from aluncheon engagement with James J. Johns, the Union's representative. In Wenzel'soffice there ensued the following conversation lasting about an hour.Wenzel saidhe did not like the recent talk and the things which had occurred in the plant in thepreceding week.He said they had to stop;that the Respondent did not wanta union in the plant; that the plant was too small to be unionized.He askedhow many authorization cards were needed to obtain a representation election.Burgess informed him the required amount was 51 percent.He stated thatthisnumber of employees had expressed to him that morning their oppositionto the Union.He _ declared thatW.F. Starnes,the Respondent'spresident,wasopposed to the Union and would close the plant to prevent its unionization; thatStarnes had sufficient other income and did not need the plant.Wenzel -ob-jected to the Union because it would interfere with the Respondent's flexibility-intransferring employees from one department to another.He told Burgess he failedto understand her affiliation with the Union.She revealed her husband's officialconnection with the Union and stated her loyalty to its principles. - Wenzel debatedthe good the Union had done at her husband's plant.He informed-her she would 172DECISIONSOF NATIONALLABOR RELATIONS BOARDnot get "any more consideration from the Company."He directed her not to speakto other employees about the Union as it upset them.He warned that if the talkwas not stopped in the plant he would have to let her go. ` She construed this as ablanket order not to speak to employees about the Union and not just a directive torefrain from speaking about the subject during her working time particularly as shehad not engaged in such activities while working.Employee Raymond C. Hodges testified that in early May 1963, Wenzel said tohim he had heard he was working for the Union. Hodges told him this was untrue.On May 15 Wenzel called Hodges to his office. He there told him two or three re-liable persons had reported his activities for the Union.He admonished him to thinkmore of his family and the Company than the Union. He asked what the Unionwanted.Hodges told him to consult the Union.Wenzel revealed that he had dis-cussed the matter with employee Arthur Curry and had told him the same thing.Employee William T. Waits testified that in early May 1963 Wenzel asked himhow he felt about the Union.Waits disclaimed any sympathy for it.Later thatmonth Wenzel requested him to secure someone in his department to attend theUnion's meeting soon to be held and to report who was there and what took place.Wenzel explained he needed this information so he could "eliminate the people whowere causing trouble."Waits later informed Wenzel he could not find a person forthe requested purpose, whereupon Wenzel asked him to undertake the mission.Waits agreed.The morning following his attendance at a May meeting Waits re-ported to Wenzel the names of employees who had been present and what was said.He specifically revealed that employees Flowers, Hodges, and Burgess were the"leaders" at the meeting.He attended a second union meeting a few days beforethe June 5 election.Before then Wenzel gave him a handwritten note with instruc-tions to read it at the meeting.The note, in evidence, defined economic strikersand stated the right of an employer during a strike permanently to replace them.Waits related an incident when Wenzel laughingly informed him he had found unionauthorization cards in a pocket of employee Arthur Curry's work apron and that hehad stapled the cards to the apron.On May 28, 1963, the Respondent laid offseveral employees.Waits testified that just before this date Wenzel had asked himwhether employee Wendell Capers 1 was for or against the Union.Waits repliedhe did not know.Wenzel declared he would find out himself and added he was con-sidering getting rid of some union adherents while he had the opportunity.Themorning after the layoffs, according to Waits, Wenzel informed him that Hodgesand Flowers had been laid off with two other employees and asserted that he hadstudied "the law books or something" and had not overlooked anything which wouldgive them cause to file unfair labor practice charges against him.Employee Clarence W. Capers testified that Wenzel asked him in the spring of1963 whether he had received an authorization card from the Union.Capers ac-knowledged that he had such a card but that it was at home.Wenzel asked him tobring it to him.Capers promised to do, but when Wenzel asked for the card thenext day he informed him that he had forgotten to bring it. Capers related he over-heard Wenzel tell Waits he was going to find out who was behind the Union and getrid of him.He also heard Wenzel tell Waits that he had spoken to Hodges andCurry and did not believe their denials of union activity.Capers further testifiedthat just before the May 28 layoffs Waits repeated to him Wenzel's remarks con-cerning Capers, as above related.Thereupon Capers went to Wenzel to assure himhe was not for the Union.Wenzel asked him whether he had attended the Union'smeetings.Capers acknowledged he had done so but merely to obtain information.Later that day Wenzel told him he had planned to lay him off but would not do sobecause he was convinced Capers was not for the Union.According to Capers,Wenzel also told him, just before the layoffs, that President Starnes had plenty ofmoney and that if employees would only think about it they would realize that hedid not have to keep the plant open. This comment was made directly after Capershad suggested to Wenzel that in a small plant the employer could do more for theemployees than a union. In the morning of the day following the May 28 layoffsWenzel remarked to. Capers and Waits that he had consulted some kind of law bookand had covered all the angles.Wenzel acknowledged an hour's conversation with Burgess about the Union inMay 1963 shortly after the distribution to employees of the Union's authorizationcards.He conceded interrogating her about her union activities but related thisoccurred in the course of an exchange of views concerning the Union.He deniedthreatening to terminate her employment if she continued her union activities.Hei I assume this is the same employee who testified at the hearing and identified himselfas Clarence W. Capers. STANLEY MANUFACTURING COMPANY173recalled asking her what the employees were trying to accomplish and arguing thatthe Respondent could accomplish more without the Union's help.He could not re-call other aspects of the conversation.Wenzel admitted receiving information from Waits about the union activities ofemployees, but denied that he had asked Waits.to secure this information for him.He claimed Waits had voluntarily supplied 'him with this information.He ad-mitted he was the author of the note concerning the right of an employer to replaceeconomic strikers which Waits had read at a union meeting, but maintained he hadwritten the advice and given it to Waits at the latter's request to answer a specificquestion which employees had raised in discussion with him.Wenzel further deniedhe had threatened Hodges'with dismissal for his union activity.President Starnes testified.that after the union campaign started in the plant hehad posted a notice on the bulletin board declaring his opposition to the Union inthe plant but not against unions generally.Included in the notice was assurancethat there would be no reprisals against employees "either way" and that they, werefree "to see as they please." Starnes denied that he had ever threatened to closethe plant or that he had told Wenzel he was considering closing it.In large measure the testimony by the foregoing General Counsel's witnesses con-cerning things said byWenzel is uncontradicted.Thus, the only challenge toBurgess' detailed recollection of Wenzel's comments in his hour long discussion withher is his denial of the threat to discharge her if she persisted in her support of theUnion.Concerning Hodges' account of the various remarks and inquiries by Wenzel,the latter claimed only he had not threatened Hodges with discharge for his unionactivities.RegardingWaits''delineation of 'his discussions withWenzel,the onlycontradictions are his claim that he had been procured by Wenzel to act as his spy,and that the written note read by Waits at the union meeting was Wenzel's idea andnot-Waits'.Capers' testimony was wholly uncontradicted.No sufficient reason has been presented for the rejection of the uncontradictedtestimony of the General Counsel's witnesses. I have considered Waits' 1962 felonyconviction for which he received a suspended sentence as a factor weighing againsthis credibility.This circumstance is not enough to warrant disregard of his undeniedtestimony, particularly as the evidence of his several wage increases by the Respond-ent after his suspended sentence reflects his rehabilitation.Moreover,Waits' testi-mony in several respects is. corroborated by Capers whose testimony is whollycredited.I credit not only the uncontradicted testimony of the foregoing witnessesbut the fragments denied by Wenzel.Having resorted to the measures shown bythe uncontradicted proof to prevent the unionization of the plant, I am not per-suaded that Wenzel stopped short of the threat of reprisal ascribed to him by theGeneral Counsel's witnesses or that he did not engage Waits to furnish him with in-telligence.I find, as alleged by the complaint, that Wenzel (a) interrogated em-ployees concerning their union activities and attitudes and coupled these extensiveinterrogations with warnings of reprisal against employees who supported the Union,(b)warned employees that the Respondent would close its plant to prevent itsunionization,and (c)requested and secured an employee to.engage in surveillanceof theunionactivities of employees.The Respondent's brief suggests that when the foregoing acts were committed,Wenzel, who had recently been elevated to his managerial post, was motivatedmerely by a desire to make good by impressing employees with his new authorityrather than by his intention to prevent them from engagingin unionactivities.Assuming the accuracy of this suggestion, it is nevertheless immaterial to a findingthatWenzel's conduct unlawfully tended to interfere with, restrain, and coerce em-ployees in the exercise of their statutorily guaranteed right to engage in unionactivities.By the foregoing conduct of its agent,Wenzel,the Respondent violatedSection8(a) (1) of the Act.The illegality of Wenzel's conduct is not mitigated by the fact, related by PresidentStarnes, concerning the posting of a notice to employees on the plant bulletin boardassuring them of their freedom to engage in union activities without fear of reprisal.If such notice had been intended as a disavowal of Wenzel'smisconduct it should havebeen more specific and direct to have been effective.Moreover,from the generalityofWenzel'smisconduct during the 2 months. preceding the June 5 election, em-ployees'must reasonably have concluded that the bulletin board notice was merelyan empty gesture.B.DiscriminationThe layoffs of employees Flowers and Hodges on May 28,1963,wereprima facieunlawfully motivated by the Respondent's discriminatory intent.Each,as shown,had actively supported the Union.Wenzel not only was informed of their activities 174DECISIONS OF NATIONAL LABOR RELATI6NS BOARDbut was told by his intdlligenceagent,Waits,; that they along, with Burgess-'Were theleaders or outstanding 'supporters of the Union.The Respondent's -hostility to theUnion and Wenzel's unlawful activities to,defeat its campaign,to become- collective-bargaining representative are amply revealed-in the findings of Section 8(a) (1) vio-latidn heretofore made. Included-in these findings are Wenzel's threats-to get rid ofthe troublemakers whose identity he sought to establish through his informer.Obvi-ously,thesse troublemakers were the- leaders of, the union movement.That he in-tended to utilize the layoff as a means of getting rid of Flowers and Hodges is clearlyshown by his remarks to Waits that he was considering ridding himself of union ad-herents while he had' the opportunity, and his notification of Capers that the latterhad been saved from the layoff because- he had convinced him he was not for theUnion.To these circumstances must be added the greater seniority of Flowers andHodges than other employees performing identical duties who- were retained, thetiming of the layoffs which occurred 1 week before the June 5 representation elec-tion, and the unconvincing explanations for the selection of Flowers and Hodges forlayoff.The Respondent defends the layoffs of Flowers and Hodges chiefly on the groundthat declining business necessitated a- reduction in force and that their selectionswere impelled by their poor productivity and for other reasons I shall mention.There is doubt that the Respondent's proof satisfactorily establishes any need for alayoff on May 28. I shall not dwell on this point for whether a layoff was economi-callynecessitated is immaterial.What matters is whether Flowers and Hodges wouldhave been selected for layoff rather than other employees had they not been in theforefront of the union movement as reported to Wenzel.Assuming that the Re-spondent's business conditions warranted the May 28 reduction in force, I am notconvinced by the Respondent's explanation that Flowers and Hodges were selectedfor layoff for the reasons advanced in this case rather than their union- activities.The Respondent's claim that these employees were poor producers is not sup-ported by any proof. In fact Wenzel admitted that the Respondent keeps no recordsby which individual employee production may objectively be measured, and that allhe knows about any employee's productivity is learned from looking at him oncein a while to see whether he is on the job. There is no evidence that Flowers andHodges were not on the job any time Wenzel may have looked at them. No-fore-man directly over them was produced to complain about their lack of diligence orability to produce.Wenzel did say that Hodges was an "excessive" talker while heworked, but did not show that, this held up his production.He conceded he hadnever warned Hodges that he must not talk while working, and at most "generally"mentioned this to him on a couple of widely spaced occasions.Hodges flatly re-buttedWenzel's claim he had ever mentioned his talking on the job. I do not haveto resolve this conflict for I do not believe Hodges' talkativeness had anything todo with his layoff.There is puzzling testimony by PresidentStarnesthatWenzel alone had selectedFlowers and Hodges for layoff and that he had told him he had made his selectionson the basis of "production and the seniority involved."Wenzel testified that theseemployees had been chosen for layoff because of "a variation of seniority andproduction."What makes this testimony seem strange is the unrefuted testimonyof both Flowers and Hodges that they had greater seniority than other employeesin their departments rand the concession by President Starnes that at the time ofthe layoffs there were no "hard and fixedrules"about, seniority and nothing "naileddown" about this subject.As a matter of fact the first time that anything was putinwriting about seniority and brought to the attention of employees was in Sep-tember 1963 just before Burgess was laid off and then the only seniority rulesestablished had to do with the rights of employees to recall after a layoff.Obviouslyany reliance upon the subject of seniority as an explanation for the layoff of Flowersand Hodges in May 1963 is either misleading or confusing and of no value asa defense in this case.Another justification advanced by the Respondent for Hodges' layoff is a telephonecall he made in March 1963 from the plant for employment with another employer.Hodges testified that he had at the time been performing two duties, upholsteringfurniture and stuffing cushions. He had been irked by the, fact that he was shuttledbetween these duties in circumstances where he could not keep up with both andthere was a resultant accumulation of cushions to be stuffed.He thereupon told hisforeman he could perform only one duty or the other and not both.At lunchtime STANLEY MANUFACTURING COMPANY175that day he called the other employer and was promised a job if he-left the-Respond-ent.Theo next morning Hodges related to Wenzel the circumstances- of his refusalto perform the duties of two jobs-Wenzel told him he did not like, the way theforeman was handling -things and that he did not blame Hodges for his refusal toperform the double duties.Wenzel did not refute Hodges' version of the incident.Afterward Hodges received a wage raise.Apart from Wenzel's testimony- that hehad learned of Hodges' call, to the other employer for a job, his awareness ofHodges' refusal, to stuff the cushions, his claim that it is necessary in the interestof plant efficiency for employees sometimes to perform more than one duty, andthat he regarded Hodges'-refusal to stuff cushions "as important to his employment,"there is nothing-to show that the incident was so seriously regarded by the Respond-ent that Hodges was selected for layoff in May because of it.No word of criticismwas uttered by Wenzel who, according to Hodges, agreed with him there wasjustification for his actions, and Hodges subsequently was rewarded with a raise inpay.I am satisfied that Wenzel regarded the incident as trivial and that it hadnothing to, do with his decision to lay off Hodges.I"am satisfied that the record heavily preponderates in favor of a finding thatthe Respondent laid off Flowers and Hodges on May 28, 1963, only because oftheir union activities. I so find.Burgess' employment with the Respondent began in 1956: She voluntarily leftin 1960, returned a year later, and worked continuously thereafter until she waslaid off on September 11, 1963, allegedly for her union activities.The Respondentmaintains her layoff was necessitated by an insufficiency of work`in 'the sewing andcutting departments where she was employed and that she was selected for layoffbecause she had the least seniority of any employee in these departments.Like Flowers and Hodges, Burgess had been recognized by Wenzel as a leaderof the union movement in the plant. This he had learned from his informant, Waits.In his long interrogation of Burgess concerning her union activities Wenzel also hadlearned of her hubsand's official position in the Union and her consequent greaterI am satisfied, as explicated in connection with thefindings pertaining to Flowers and Hodges, that Wenzel was as much determinedto get rid of Burgess as any other, "troublemaker" and that he merely awaited anopportune time to terminate her when he could do so with the appearance thatitwas for a reason other than her union activities.This is convincingly shownby the undenied testimony of Fred Nims.The latter is no longer associated withthe Respondent, but until April 1963 had been its plant manager and appears tohave been Wenzel's predecessor in that post.He testified that about a month ortwo after he became the Respondent's sales representative in April 1963 he discussedthe advent of the Union in the plant with Wenzel. Burgess, along with other em-ployees known to be active for the Union, was discussed and was referred to as a"troublemaker" because of her activities.Nims suggested the discharge of Burgessfor her union activities but Wenzel demurred on the ground that from his legalresearch the Respondent would get into trouble if it took this action.Wenzel added,however, concerning Nims' suggestion, that "he would just have to put it in abeyanceuntil another time."The validity of the Respondent's explanation for Burgess' layoff is dependentupon whether the Respondent's business conditions necessitated the layoff when itoccurred.Had such necessity existed I would not be critical of her selection for,in fact, she had no more continuous seniority 2 in the sewing and cutting departmentswhere she worked than other employees in these departments. and, though her workperformance appears to have been acceptable, the record does not establish that shewas superior to or more valuable to the Respondent than other employees who wereretained.The proof, however, does not weigh in favor of a finding that the layoffwas attributable to the Respondent's business conditions.In a plant with 8 or 9 departments employing 35 to 40 employees'all of whomcontributed to the manufacture of the same products Burgess was the only employeelaid off on September 11, 1963.No one had -been laid off from the time the plantresumed operations in mid-August following the summer vacation until Burgess'2As in the case of Flowers and Hodges, the Respondent had no seniority system or policygoverning the selection of employees for layoff when Burgess was terminated. Even in theabsence of such system or policy I would regard an, employer's reliance upon seniority asa factor determining who was to be laid off as a normal industrial practice. It should benoted, however, that Flowers and Hodges had been laid off in disregard of their seniority. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDtermination.The Respondent's business was :increasing 3' and the Respondent hadadvertised in the newspaper on September 1 for additional help.All employeeswho in this period had voluntarily left had been replaced and two or three additionalemployees had been hired.Nevertheless, according to Wenzel, there was a surplus-age of labor in the sewing and cutting departments where Burgess then workedwhich required the layoff of one employee.Wenzel gave the following explanation for the overstaffing of the foregoingdepartments.He claimed that because of the easier type sewing on the styles offurniture which were then being produced on order the seamstresses were able toproceed at a faster pace than employees in the other plant departments.As a resultonly two of the three seamstresses then employed were needed to keep up with thework of their department.Moreover, there was less need for Burgess' services inthe cutting department where she had spent about one-third of her time.A skilledcutter, Louise Goldsmith, had been granted sick leave at the end of May 1963 andhad returned to her job in mid-August.Upon her return .the sewing and cutting'staffs were manned with five employees whereas only four were needed.In thesecircumstances, according to Wenzel, Burgess was laid off.There is no doubt that in September 1963 the sewing and cutting departmentshad caught up with their orders and were at a more advanced stage in their workthan the other plant departments.Burgess herself acknowledged this fact.Butwhat is also true is that these departments had operated in the past with five em-ployees when there was insufficient work to keep them busy and no one was laidoff nor so far as is shown was a layoff in these circumstances ever contemplatedby the Respondent.Goldsmith, who claimed familiarity through a semisuper-visory status with the work of the sewing department, testified for the Respondentthat in months when the employees were not busy she would find something forthem to do such as cutting "swatches."Despite an apparent reluctance to testifyoccupied with work on current orders as in September of that year, she finallyacknowledged that "February and March are usually slow but our Company hasbeen very nice to us. They hold us a lot of times when they don't need us." Ac-cepting this summation of the Respondent's policy as its normal approach to em-ployee retention in slow periods, the question necessarily arises, why did the Re-spondent vary from its norm in September 1963 and lay off Burgess. The answeris readily furnished by the record of the Respondent's union hostility and its demon-strated resolve to get rid of all leading proponents of the Union as shown by theunlawful discharges of Flowers and Hodges.To this must be added the significanttiming of the layoff to coincide with the date of the signing of the settlement agree-ment and its direction of a second election.The Respondent's opposition to theUnion during the first election was not shown to have abated and doubtless wasjust as intense in September as it had been in June.The layoff of Burgess wasreascnably to be construed by the plant employees as signalizing that notwith-standing the Respondent's settlement agreement and the promises to employees in3 The Respondent's healthy business condition at the time of Burgess' layoff is easilyvisualized from the statistics furnished by the Respondent.As orders are received theRespondent makes a judgment as to the amount of time and labor required to produceeach piece of furniture to be manufactured.An objective system of point valuation foreach item to be produced has been devised by the Respondent for this purpose.The Re-spondent's experience indicates that for optimum efficiency and economy it should schedulework for a particular week not exceeding 60,000 points or units of work. The followingstatistics of work points scheduled at various times in 1963 graphically reveal thatwhereas during the early part of 1963 the Respondent was unable to maintain its desiredscheduling goals, in September and for a substantial period thereafter it reached andmaintained its goals.Week ending:Points of workscheduledPoints of workWeek endingscheduledJanuary4-----------------52,990May 24 ---------------------53, 841January11----------------21,600May 31--------------------60, 363January18----------------57,670June 7--------------------52,124January25 ----------------53,571June 14-------------------51,339February1----------------50,440September 13---------------55,317February8----------------50,724September 20--------------- -56, 108.February15---------------48,856September 27_______________61,185February22---------------48,154October 4------------------60,863May 5---------------------60,329October 11-----------------60,855May 17--------------------59,673October 18-----------------60,868 STANLEY MANUFACTURING COMPANY177:the notice required to be posted-bythe agreementnot to violate their statutory rightsunder the Act these promises should not be taken seriously.Burgess' layoff re-,vealed to them what might befall other leaders of the Union who actively cam-paigned inits behalf in the forthcoming election.I find that Burgess' layoff was the fruition of Wenzel's longstanding decision' toget her out of the plant, and that he took this action against her when he felt hecould opportunely give it theappearanceof legitimacy.The return of Goldsmithand the fact that the seamstresses and cutters were caught up with current workwas utilized by him as a pretext to cloak the real reason for her layoff, namely, herunion leadership.Her layoff for this reason by the Respondent was violative ofSection 8 (a)( 3 ) of the Act.IV.CONDUCT AFFECTING THE RESULTS OF THE JUNE 5, 1963, ELECTIONHaving found that the Respondent before the'June 5, 1963, representation elec-tionin Case No. 16-RC-3408 committed acts of interference, restraint, and coercionin the exercise by employees of their statutory rights guaranteed by Section 7 ofthe Act, and that the Respondent discriminatorily discharged employees in violationof Section 8(a)(3) of the Act for engaging in union activities, I further find thatRespondent's employees were thereby prevented from freely expressing their choicein that election and the results- thereof should be set aside and a new election orderedat the earliest possible date consistent with administrative convenience.Pursuant to the Regional Director's Order, set forth in the Order Vacating Sup-plemental Order, etc., and consolidated complaint in these proceedings, Case No.16-RC-3408 is hereby severed and remanded to the Regional Director for furtheraction inaccordance with Section 102.62(a) of the Board's Rules and Regulations,Series 8, as amended.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the-Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, initmate, and substantial relation to trade, traffic, and commerce among theseveral. States and tend to lead to labor disputes burdening and obstructing the free .flow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(3) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act. I shall further recommend that the Respondent be ordered to offerimmediate and full reinstatement to Jessie M. Burgess to her former or substantiallyequivalent position without prejudice to her seniority or other rights and privilegesas an employee.As it appears in the record that the Respondent has already of-fered reinstatement to employees Jack Flowers and Raymond C. Hodges no recom-mendations for such action is, required.However, because the record does notshow that the Respondent ,made them whole for loss of earnings suffered becauseof the discrimination against them, I shall recommend that the Respondent makethem and Burgess whole for any losses they may have suffered because of the Re-spondent's discrimination against them by payment to them of such sums of moneyas they normally would have earned as wages absent the discrimination.Backpayfor Flowers and Hodges shall be computed from May 28, 1963, until the date ofoffer of reinstatement to them.Backpay for Burgess shall be computed fromSeptember 11, 1963`,' until the date of offer of reinstatement.Deductions shall bemade from backpay payments to these employees of interim earnings on a quarterlybasis in the manner provided by the Board in F.W. Woolworth Company,90NLRB 289, to which shall be added interest at the rate of 6 percent per annum. --Becausethe Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act, and because there appears from the mannerof commission of this conduct a disposition to commit other unfair labor practices,itwill therefore be* recommended' that the Respondent cease and desist in anymanner from' infringing the rights guaranteed employees by Section 7 of the Act.'Upon the basis of the-foregoing findings of fact and upon the entire record-in thecase, I make the following:CONCLUSIONS OF LAW1.StanleyManufacturing Company is an employer within .the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section2(6) and (7) of the Act.756-236-65-vol. 147--13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Upholsterers' International Union of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerning their union activities andsympathies, by warning them of reprisals for supporting the Union, by warningthem that it would close its plant to prevent its unionization, and by requesting andsecuring an employee to engage in surveillance of the union activities of em-ployees Respondent'has engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.By discriminating with respect to the hire and tenure of employment of em-ployees Jack Flowers, Raymond C. Hodges and Jessie M. Burgess the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that Stanley Manufacturing Com-pany, Fort Worth, Texas, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Upholsterers' International Union of NorthAmerica, AFL-CIO, or any other labor organization of its employees, by discriminat-ing in regard to the hire and tenure of employment of its employees.(b)Coercively interrogating employees concerning their union activities and sym-pathies, warning employees of reprisals for supporting the Union, warning them thatitwould close its plant to prevent its unionization, and requesting and securing em-ployees to engage in surveillance of the union activities of employees.(c) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist Upholsterers'International Union of North America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engagein concerted activity for the purpose of collective bargaining or other mutual aid orprotection or to refrain from engaging in such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer to Jessie M. Burgess full reinstatement to her former or substantiallyequivalent position and make her and Jack Flowers and Raymond C. Hodges wholefor any loss of earnings suffered as a result of the discriminationagainst them inthe manner described in the section above entitled "The Remedy."(b) Post at its plant in Fort Worth, Texas, copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being duly signed by an authorized representativeof the Respondent, be posted by it immediately upon receipt thereof, and maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Upon request, make available to the Board or itsagents,for examination orcopying, all payroll, social security, and personnel records and timecards necessary todetermine the amount of backpay due.. (d)Notify the Regional Director for the Sixteenth Region, in writing, within 20days from the receipt of this Decision and Recommended Order, what steps it hastaken to comply herewith.5A In the event that this Recommended Order shall be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."6In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read:"Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days fromthe dateof receipt of this Order,what steps the Respondenthas taken to comply herewith." WONDERSTATE MANUFACTURING COMPANY179APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to engage in or to refrain from engaging in union activities bycoercively interrogating them concerning their union activities and sympathies,by warning them of reprisals for supporting Upholsterers' International Unionof North America, AFL-CIO, or any other labor organization as their collective-bargaining representative, by warning our employees that we will close our plantto prevent it from becoming unionized, or by requesting and securing any em-ployee to engage in surveillance of union activities of our employees.WE WILL NOT discourage membership in Upholsterers' International Unionof North America, AFL-CIO, or any other labor organization of our employees,by discriminating in any manner with regard to hire, tenure, or any term orcondition of employment.WE WILL offer immediate and full reinstatement to Jessie M. Burgess to herformer or substantially equivalent position without prejudice to her seniority orother rights and privileges and make her and employees Jack Flowers and Ray-mond C. Hodges whole for any loss of earnings resulting from our discrimina-tion against them as provided in the Decision issued by the Trial Examiner ofthe National Labor Relations Board.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through represgntatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or mutual aid orprotection, or to refrain from engaging in any or all such activities.All our employees are free to become, or remain, or to refrain from becoming orremaining, members of any labor organization.STANLEY MANUFACTURING COMPANY,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, TelephoneNo. Edison 5-4211, Extension 2131, if they have any questions concerning thisnotice or compliance with its provisions.Wonder State Manufacturing CompanyandLodge 1568, Inter-national Association of Machinists,AFL-CIO.Case No. 26-CA-1539.May 28, 1964DECISION AND ORDER44On November 5, 1963, Trial Examiner Lee J. Best issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices147 NLRB No. 23.